Acknowledgment
This Notice of Allowance is in response to claims filed 10/2/2019.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2019 has been considered by the examiner.
Reasons for Allowance
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Yamashita (US 2016/0062365 A1) and Guiheuneuf et al. (EP 2119857 A1), taken alone or in combination, does not teach the claimed vehicle opening/closing body controller comprising: 
a lock device including a latch mechanism; and 
a controller that is configured to control actuation of the lock device, wherein the lock device is configured to perform a closing action and a releasing action with the latch mechanism in accordance with a pivot direction of a pivot member pivoted in a first direction and a second direction, which is opposite to the first direction, between a first pivot end and a second pivot end, 
the lock device includes 
a first neutral switch configured to change an on/off state at first and second state change points that are pivot positions of the pivot member between the first pivot end and the second pivot end, and 
a second neutral switch configured to change an on/off state at a third state change point that is a pivot position of the pivot member between the first and second state change points, 
the controller is configured to execute closing control that constrains a vehicle opening/closing body with the latch mechanism by pivoting the pivot member in the first direction and performing the closing action with the latch mechanism and execute releasing control that releases the constraint on the opening/closing body with the latch mechanism by pivoting the pivot member in the second direction and performing the releasing action with the latch mechanism, 
the controller includes, 43P3S20180089US 
a reversing controller configured to execute reversing control for reversely pivoting the pivot member after the closing control is completed and after the releasing control is completed, a reversing stopper configured to stop the reverse pivoting of the pivot member based on a change in the on/off state of the first neutral switch or a change in the on/off state of the second neutral switch, and 
a re-reversing controller configured to pivot the pivot member in a direction opposite to a pivot direction of the reverse pivoting when the 
the re-reversing controller executes re-reversing control for pivoting the pivot member in the first direction when the reverse pivoting of the pivot member is stopped based on a change in the on/off state of the second neutral switch during the reversing control after the closing control, and 
the re-reversing controller does not pivot the pivot member in the second direction when the reverse pivoting of the pivot member is stopped based on a change in the on/off state of the second neutral switch during the reversing control after the releasing control.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter is in agreement with the Written Opinion of the ISA filed 10/2/2019, and similar allowable subject matter has been indicated in Application 16/500,290. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661